Plaintiff petitions the court to amend its order herein and to instruct the trial court that plaintiff should be permitted to amend *Page 49 
her pleadings so as to seek specific performance of the original (1909) contract.
The allowance of such amendment is a matter properly directed to the trial court's discretion. This court will assume that the question will he decided in accordance with established rules of practice with a view to seeing that substantial justice is accomplished and "in the furtherance of justice." Erickson v. Bjertness, 167 Minn. 323, 325, 209 N.W. 32.
Petition denied.